Citation Nr: 1037974	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-47 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post traumatic stress disorder (PTSD).

 2. Entitlement to service connection for sleep apnea.

3.  Entitlement to special monthly compensation (SMC) based upon 
the need for the regular aid and attendance of another person or 
by reason of being housebound.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied the Veteran's claims for service connection, special 
monthly compensation (SMC) based upon the need for the regular 
aid and attendance of another person or by reason of being 
housebound, and TDIU.

Although developed as a claim for service connection for PTSD, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD encompass 
all diagnosed psychiatric disabilities accounting for the claimed 
disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Accordingly, the Board has rephrased the issue above to be 
entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD), in 
order to comply with the Court's holding. 

In an August 2005 rating decision, the RO granted entitlement to 
a nonservice-connected pension and entitlement to a special 
monthly pension based on the need for aid and attendance, 
effective May 31, 2005.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's enlisted record and report of separation 
(separation report) indicate that he served in the United States 
Army from November 2, 1945 to November 16, 1946 (See WD-AGO Form 
53-55).  The RO has determined that service treatment and 
personnel records for this period are unavailable due to fire 
(See February 2009 Formal Finding on the Unavailability of 
Records).    

However, the Veteran's separation report also indicates active 
service prior to November 1945.  Under "prior service," is a 
notation of "AUS" 1 year, 10 months, and 1 day.  Additionally, 
in a November 2009 statement the Veteran wrote that he was 
drafted into the Army in December 1943 and returned home in 
August 1945.  He then enlisted in the Army from November 1945 to 
November 1946. 

In an August 2009 letter to a United States Senator, the RO 
stated it would contact National Personnel Record Center (NPRC) 
and attempt to verify the Veteran's prior service.  It appears a 
search for these records has not yet been conducted and therefore 
a remand is warranted.  38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in the 
custody of a Federal department or agency).

The Veteran contends that he developed PTSD as the result of an 
incident while guarding Japanese prisoners on Okinawa.  In that 
incident a prisoner blew himself up with a grenade.

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 38 C.F.R. §  
3.304 (2010). 

As the Veteran's reported PTSD stressors could be construed as 
involving hostile military action, the newly revised provisions 
of 38 C.F.R. § 3.304(f)(3) have alleviated the requirement that 
the Veteran's stressors be confirmed by corroborative research.  
See 38 C.F.R. § 3.304(f)(3) (Supp. 2010) (stating that credible 
supporting evidence that a claimed in-service PTSD stressor 
occurred may be established through credible lay testimony alone 
if the in-service stressor involves fear of hostile military or 
terrorist activity).  

The Veteran's VA treatment records reflect diagnoses of PTSD, 
although the treatment providers did not specifically relate the 
Veteran's PTSD to his reported in-service stressors.  Since there 
is no diagnosis of PTSD by a VA or VA-contracted psychiatrist or 
psychologist based on fear of hostile military activity, a remand 
is required to obtain a VA examination as to whether these 
stressors are sufficient to support a diagnosis of PTSD. Id.; 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).   

Dr. WJM has also reported a diagnosis of PTSD based on 
unspecified incidents that occurred in Okinawa.  Dr. WJM reported 
that he had treated the Veteran since 2005.  Records of the 
treatment are not in the claims folder.  VA has a duty to obtain 
records of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994). 

The RO sent the Veteran letters throughout the pendency of the 
appeal, which informed the Veteran generally that if he had 
evidence that he had not previously submitted, concerning the 
level of his disabilities he should submit it or tell them about 
it.  VA, however, has adopted a regulation requiring that when it 
becomes aware of private treatment records it will specifically 
notify the claimant of the records and provide a release to 
obtain the records.  If the claimant does not provide the 
release, VA has undertaken to request that the claimant obtain 
the records.  38 C.F.R. § 3.159(e)(2) (2009).

The record does not show that VA has followed the procedures 
outlined in 38 C.F.R. § 3.159(e)(2).

Dr. WJM also reported that the Veteran currently has sleep apnea.  
There is currently no evidence of this disability in service or 
in the decades after service.  Service records from the first 
period of service could be relevant to this claim.

Service connection is not currently in effect for any disease or 
disability.  The Veteran's claim for TDIU and special monthly 
compensation based on the need for aid and attendance is 
inextricably intertwined with the Veteran's claims for service 
connection.  The Board thus defers a decision on these claims 
until the RO completes the development requested in this REMAND.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the NPRC or other appropriate 
entity and request a search for the 
Veteran's service treatment and/or 
personnel records for the period beginning 
December 1, 1943 to October 1945.  All 
documentation should be included in the 
file.

If the records cannot be located, a formal 
finding of unavailability, or an 
explanation as to why such finding is not 
required, should be associated with the 
file.

2.  Follow the procedures outlined above 
and in 38 C.F.R. § 3.159(e)(2) to obtain 
records of the Veteran's treatment by Dr. 
WSM since 2005.

3.  Schedule the Veteran for an 
examination to determine the etiology of 
an acquired psychiatric disorder, to 
include PTSD and depressive disorder.  

Prior to the examination, the claims 
folder must be made available to the 
psychiatrist/psychologist for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the psychiatrist 
and/or psychologist.  

The examiner should opine as to whether a 
diagnosis of PTSD has been warranted at 
any time since September 2008.  The 
examiner should specify the stressors 
supporting the diagnosis.  If the 
diagnosis is not warranted, the examiner 
should specify the elements of the 
diagnosis that are absent.

The examiner should specifically address 
whether any claimed stressor regarding 
fear of hostile military or terrorist 
activity (in accordance with the revised 
criteria) is adequate to support a 
diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
claimed stressor(s).  

The examiner should also address whether 
it is at least as likely as not (i.e., to 
a degree of probability of 50 percent or 
greater), that any other diagnosed 
acquired psychiatric disorder is related 
to service.

A rationale for any opinion advanced 
should be provided. If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.  
The basis for the conclusion reached 
should be stated in full, and any 
diagnosis or opinion contrary to those 
already of record should be reconciled, to 
the extent possible. A copy of the 
examination report and opinion should be 
associated with the Veteran's VA claims 
folder.

If the Veteran's is unable to attend an 
examination due to his health, a VA 
psychiatrist or psychologist should review 
the claims folder and provide the 
necessary information and opinions. 

4.  If any benefit sought remains denied, 
the RO should issue an appropriate SSOC 
and afford the Veteran and his 
representative the opportunity to respond. 
The case should then be returned to the 
Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



